F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                             DEC 4 2000
                              FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    SATNAM SINGH,

                Petitioner,

    v.                                                   No. 00-9502
                                                      (No. A72-965-883)
    IMMIGRATION &                                    (Petition for Review)
    NATURALIZATION SERVICE,

                Respondent.


                              ORDER AND JUDGMENT          *




Before TACHA , EBEL , and BRISCOE , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Satnam Singh, a native and citizen of India, seeks review of a

final order of deportation issued by the Board of Immigration Appeals (BIA) on

January 18, 2000. On January 3, 1995, an immigration judge (IJ) found petitioner

to be deportable, denied his applications for asylum, withholding of deportation,

and suspension of deportation, and granted him voluntary departure. Petitioner

appealed the IJ’s decision to the BIA, which affirmed the IJ’s holdings on de

novo review and dismissed the appeal. Petitioner filed a timely petition for

review of this final order of deportation. In his brief in support of the petition for

review, petitioner challenges only the denial of his application for suspension of

deportation filed pursuant to section 244 of the Immigration and Nationality Act

(subsequently repealed). Petitioner does not challenge the denial of his

application for asylum or withholding of deportation.

       Under the Illegal Immigration Reform and Immigrant Responsibility Act of

1996 (“IIRIRA”), deportation proceedings initiated before April 1, 1997, for

which a final order of deportation is issued after October 30, 1996, are subject to

the transitional rules.   See IIRIRA § 309(c)(4); Berehe v. INS , 114 F.3d 159, 161

(10th Cir. 1997). The transitional rules provide, in pertinent part, that “there shall

be no appeal of any discretionary decision under section 212(c), 212(h), 212(i),

244 or 245 of the Immigration and Nationality Act (as in effect as of the date of

the enactment of this Act).” IIRIRA § 309(c)(4)(E).


                                           -2-
       The BIA upheld the IJ’s denial of petitioner’s application for suspension of

deportation on the ground that petitioner failed to show he would suffer extreme

hardship if he returned to India. We recently held that “a determination by the

BIA that one seeking suspension of a deportation order has not shown extreme

hardship is a discretionary decision.”   Escalera v. INS , 222 F.3d 753, 755 (10th

Cir. 2000) (quotations omitted). Therefore, we have no jurisdiction to review the

BIA’s denial of suspension of deportation.

       Accordingly, we DISMISS the petition for review for lack of jurisdiction.



                                                      Entered for the Court



                                                      Deanell Reece Tacha
                                                      Circuit Judge




                                           -3-